946 F.2d 884
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bob E. BAILES, Plaintiff-Appellant,v.Janice ORFE, First American Bank of Virginia, RegisteredAgent, Milton Drewer, Edward L. Presler, Ronald J.Bruck, Courtland Traver, Defendants-Appellees,v.Celeste TRAVER, Tamara Rafferty, Alexandria Title and EscrowCompany, Registered Agent, Celeste Traver, Defendants.
No. 91-2007.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1991.Decided Oct. 3, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Albert V. Bryan, Jr., Chief District Judge.  (CA-90-428)
Robert Eugene Bailes, appellant pro se.
Brian F. Kenney, Miles & Stockbridge, Fairfax, Va., James Greer Welsh, Timberlake, Smith, Thomas & Moses, PC, Staunton, Va., Leighton Summerson Houck, Caskie & Frost, Lynchburg, Va., for appellees.
E.D.Va.
AFFIRMED.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Bob E. Bailes appeals from the district court's order dismissing his civil RICO suit (18 U.S.C. § 1964) alleging a fraudulent conveyance of land.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Bailes v. Traver, CA-90-428 (E.D.Va. Nov. 27, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.